736 So. 2d 122 (1999)
Tonya L. ROSE, Appellant,
v.
Scott Zane TEITLER, and General Electric Capital Auto Financial Services, Inc., d/b/a General Electric Capital Auto Lease, Appellees.
No. 98-2798.
District Court of Appeal of Florida, Fourth District.
June 23, 1999.
Walter G. Campbell, Jr. of Krupnick, Campbell, Malone, Roselli, Buser, Slama & Hancock, P.A., Fort Lauderdale, for appellant.
Angela C. Flowers of Kubicki Draper, Miami, for appellee General Electric Capital Auto Financial Services, Inc., d/b/a General Electric Capital Auto Lease.
PER CURIAM.
Appellant sued appellee, General Electric Capital Auto Financial Services, Inc. ("GECAL"), for damages arising out of an automobile accident between appellant and GECAL's long-term lessee. The trial court entered summary judgment after determining that GECAL, who was the original lessor's assignee, was entitled to the financial protections accorded to the owner/lessor of a long-term leased vehicle, pursuant to section 324.021(9), Florida Statutes (Supp.1996). We affirm.
Section 324.021(9) provides financial immunity to long-term lessors whose leases comply with the statutory requirements. Appellant contends that this immunity is available only to the original lessor and should not be afforded to a lessor's assignee. We disagree since it is well established that an "assignment transfers to the assignee all the interests and rights of the assignor in and to the thing assigned." State v. Family Bank of Hallandale, 667 So. 2d 257, 259 (Fla. 1st DCA 1995). Because assignees receive all interests and rights accrued to the assignor at the time of assignment, and because the instant lease complies with the statutory requirements, the trial court correctly entered summary judgment in GECAL's favor.
Affirmed.
WARNER, KLEIN and TAYLOR, JJ., concur.